Clarke, P. J. (dissenting):
I am of the opinion that there was sufficient evidence to take to the jury the question submitted to it by the learned court: “ Whether there was a proceeding pending before the Grand Jury, investigating whether a false claim had or had not been presented; second, whether the defendant was called as a witness and sworn; thirdly, whether he delivered that testimony, and fourth, if he did deliver it, whether it was false to his knowledge.” The grand jury stenographer testified to the subject-matter of the investigation as follows: “ Q. On what subject? A. On the subject with reference to certain claims made by the Bachner-Hall Company on insurance companies here in New York City. Q. And witnesses were heard? A. Witnesses were heard on that subject and gave testimony.” ■ He also testified: “The subject-matter of that investigation was the fire that was alleged to have occurred in the BachnerHall Factory in Gloversville. * * * Testimony was taken.” And under cross-examination by defendant's counsel he was *152asked: “ Q. Now, the investigation that you have described, as relating to a fire in the Bachner-Hall Company, where did you get the information that it related to the Bachner-Hall Company? A. From the testimony given at that time.”
The defendant was indicted for perjury as a witness before the grand jury before which “ was duly pending * * * a certain investigation and inquiry for the purposes, among other things, of ascertaining what persons, if any, in this County had been guilty of the Crime of Presenting and Causing to be Presented a False and Fraudulent Claim and Proof in Support of .such Claim for the Payment of a Loss upon a Contract of Insurance, Knowing it to Be Such, triable in said County.”
I am, therefore, unable to agree with Mr. Justice Page that this judgment should be reversed for defect in proof in this particular, and find no errors in the record sufficient to warrant a reversal of what I regard as a just conviction.
The judgment should be affirmed.
Judgment reversed and new trial ordered. Order to be settled on notice.